Title: To George Washington from Daniel McCarty, 6 December 1769
From: McCarty, Daniel
To: Washington, George



Dr Sir
Decr 6th 1769

I send you by Mr Peirce Bayly the Deeds made by me, and my wife to Mr Chichester, and Likewise them from him, and his wife to me, as also my Grandfathers will, Wherein you will find in the 3d Page how he Gave the Land, Fairfax County was then

Stafford, and by Looking over the will you may see some hardships which my father was laid under more then Either of his Brothers—My wifes fathers will I have not, neither is it in my Power to get it at this time, it being on the Records of Lancaster but you may see by the Deeds made to Mr Chichester in what maner it was Given, Which I hope will be Sufficient—We have at last had a Vestry to lay the Parish Levy which is Sixty three ⅌ Pole 34900 being Levy’d Towards Paying for the Church, and by those Very Gentlemen who was so much against it formerly, Mrs Posey and Old Mrs Johnston are both Dead within two or three Days of Each other—You will Remember that I informed You that I have Near Six thousand acres of Land more which is all intail’d, lying in the County of Loudoun, and I must beg your Care of the Papers Now sent, My wife Joyns me in our Compliments to your Self, Mrs Washington and Miss Patcy, hopeing to see you all Return in Good health, And I Remain with Great Esteem Dr Sr Yr Most Obet Hble Servt

Daniel McCarty


N:B: I never Recd yr Letter Until the 24th of Novr.

